 

EXHIBIT 10.13 

 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 30th day of October, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of October 1, 2012 (the “Pooling and Servicing Agreement”), and Flagstar
Capital Markets Corporation, a Delaware corporation (“Flagstar”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of May 23, 2011, between
Assignor and Flagstar (the “Purchase Agreement”) as modified or supplemented by
this Agreement. Unless otherwise specified herein, capitalized terms used herein
but not defined shall have the meanings ascribed to them in the Purchase
Agreement. Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Flagstar pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Flagstar pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement and Assignee hereby accepts such assignment from
Depositor.

 

3.          Flagstar hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Flagstar as of the date hereof that:

 

 

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Flagstar with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Flagstar that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.            Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Flagstar that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.           Flagstar warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Flagstar is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          Flagstar has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Flagstar’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Flagstar’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Flagstar is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Flagstar or its property is subject. The execution,
delivery and performance by Flagstar of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Flagstar. This Agreement has been duly
executed and delivered by Flagstar and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of Flagstar enforceable against Flagstar in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Flagstar in connection with the execution, delivery or performance by
Flagstar of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Flagstar Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, Flagstar
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Flagstar
to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase Agreement,
subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below,
Flagstar shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and Flagstar had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Flagstar agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

5

 

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)           In the case of Flagstar,

 

Flagstar Capital Markets Corporation

5151 Corporate Drive

Troy, Michigan 48098

Attention : Product Development Department

 

with a copy to

 

Legal Department at the same address

 

(b)           In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2012-5

 

(c)           In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)           In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)            In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-5

 

7

 

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Flagstar may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Flagstar, respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Flagstar pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.       The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Flagstar hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. Flagstar hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Flagstar hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Flagstar shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48235300, Sequoia Mortgage Trust 2012-5 Distribution Account

 

21.         Flagstar acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, Flagstar shall pay shipping expenses for any Mortgage
Loan Documents if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Subsection 7.01 of the Purchase
Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. Flagstar hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination thereof to any
Rating Agency or nationally recognized statistical rating organization (“NRSRO”)
via electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a
subject reference of “SEMT 2012-5” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify Flagstar in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider. Flagstar
shall have no liability for (i) the Rule 17g-5 Information Provider’s failure to
post information provided by it in accordance with the terms of this Agreement
or (ii) any malfunction or disabling of the website maintained by the Rule 17g-5
Information Provider. None of the foregoing restrictions in this Section 22
prohibit or restrict oral or written communications, or providing information,
between Flagstar, on the one hand, and any Rating Agency or NRSRO, on the other
hand, with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings
it assigns to Flagstar or (ii) such Rating Agency’s or NRSRO’s evaluation of
Flagstar’s operations in general; provided, however, that Flagstar shall not
provide any information relating to the Mortgage Loans to such Rating Agency or
NRSRO in connection with such review and evaluation by such Rating Agency or
NRSRO unless: (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor         By:     Name:     Title:           SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor         By:     Name:     Title:          
Christiana Trust, a division of
Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,   Assignee         By:    
Name:     Title:           FLAGSTAR CAPITAL MARKETS CORPORATION         By:    
Name:     Title:  

 

Accepted and agreed to by:   WELLS FARGO BANK, N.A. Master Servicer     By:    
Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – Flagstar Capital
(SEMT 2012-5)

  

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE



 

  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Originator Loan Group
Loan Number Amortization Type Lien Position 1 1000383 0.002500     1008498
Flagstar Bank, F.S.B.   503380779 1 1 2 1000383 0.002500     1008498 Flagstar
Bank, F.S.B.   503480056 1 1 3 1000383 0.002500     1008498 Flagstar Bank,
F.S.B.   503520935 1 1 4 1000383 0.002500     1008498 Flagstar Bank, F.S.B.  
503522482 1 1 5 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503523105 1
1 6 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503525891 1 1 7 1000383
0.002500     1008498 Flagstar Bank, F.S.B.   503536039 1 1 8 1000383 0.002500  
  1008498 Flagstar Bank, F.S.B.   503539693 1 1 9 1000383 0.002500     1008498
Flagstar Bank, F.S.B.   503540026 1 1 10 1000383 0.002500     1008498 Flagstar
Bank, F.S.B.   503543820 1 1 11 1000383 0.002500     1008498 Flagstar Bank,
F.S.B.   503548583 1 1 12 1000383 0.002500     1008498 Flagstar Bank, F.S.B.  
503549033 1 1 13 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503549161
1 1 14 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503550300 1 1 15
1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503550915 1 1 16 1000383
0.002500     1008498 Flagstar Bank, F.S.B.   503552748 1 1 17 1000383 0.002500  
  1008498 Flagstar Bank, F.S.B.   503553000 1 1 18 1000383 0.002500     1008498
Flagstar Bank, F.S.B.   503555115 1 1 19 1000383 0.002500     1008498 Flagstar
Bank, F.S.B.   503555494 1 1 20 1000383 0.002500     1008498 Flagstar Bank,
F.S.B.   503558858 1 1 21 1000383 0.002500     1008498 Flagstar Bank, F.S.B.  
503567448 1 1 22 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503568692
1 1 23 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503568841 1 1 24
1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503576976 1 1 25 1000383
0.002500     1008498 Flagstar Bank, F.S.B.   503579809 1 1 26 1000383 0.002500  
  1008498 Flagstar Bank, F.S.B.   503579873 1 1 27 1000383 0.002500     1008498
Flagstar Bank, F.S.B.   503582444 1 1 28 1000383 0.002500     1008498 Flagstar
Bank, F.S.B.   503582919 1 1 29 1000383 0.002500     1008498 Flagstar Bank,
F.S.B.   503582928 1 1 30 1000383 0.002500     1008498 Flagstar Bank, F.S.B.  
503583607 1 1 31 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503583863
1 1 32 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503586311 1 1 33
1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503586384 1 1 34 1000383
0.002500     1008498 Flagstar Bank, F.S.B.   503589583 1 1 35 1000383 0.002500  
  1008498 Flagstar Bank, F.S.B.   503595706 1 1 36 1000383 0.002500     1008498
Flagstar Bank, F.S.B.   503605942 1 1 37 1000383 0.002500     1008498 Flagstar
Bank, F.S.B.   503606804 1 1 38 1000383 0.002500     1008498 Flagstar Bank,
F.S.B.   503614100 1 1 39 1000383 0.002500     1008498 Flagstar Bank, F.S.B.  
503629020 1 1 40 1000383 0.002500     1008498 Flagstar Bank, F.S.B.   503631440
1 1

 

  11 12 13 14 15 16 17 18 19 20   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 7           1 4 0 2 0 9           2 4 0 3 0 9           5 0 0 4 0
3           5 4 0 5 0 9           2 4 0 6 0 3           1 4 0 7 0 9           2
4 0 8 0 7           2 0 0 9 0 7           5 4 0 10 0 9           2 4 0 11 0 3  
        5 0 0 12 0 7           1 0 0 13 0 9           5 0 0 14 0 7           2 4
0 15 0 7           5 0 0 16 0 7           5 4 0 17 0 7           1 0 0 18 0 7  
        2 4 0 19 0 9           1 4 0 20 0 9           5 0 0 21 0 6           2 4
0 22 0 9           1 4 0 23 0 9           5 4 0 24 0 9           1 0 0 25 0 7  
        5 4 0 26 0 9           5 4 0 27 0 3           2 4 0 28 0 9           2 0
0 29 0 3           2 0 0 30 0 9           2 4 0 31 0 7           5 4 0 32 0 3  
        5 0 0 33 0 9           1 0 0 34 0 7           5 4 0 35 0 7           5 0
0 36 0 9           5 0 0 37 0 7           5 4 0 38 0 9           5 0 0 39 0 7  
        5 4 0 40 0 7           2 4 0

 

  21 22 23 24 25 26 27 28 29 30   Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity 1       0.00   20120706 444000.00 0.043750 360 360 2       45100.00  
20120724 474900.00 0.043750 360 360 3       0.00   20120523 635000.00 0.045000
360 360 4       0.00   20120705 471250.00 0.042500 360 360 5       0.00  
20120810 930000.00 0.042500 360 360 6       0.00   20120711 900000.00 0.042500
360 360 7       0.00   20120716 962000.00 0.043750 360 360 8       0.00  
20120613 705000.00 0.045000 360 360 9       0.00   20120627 573750.00 0.046250
360 360 10       0.00   20120619 898000.00 0.043750 360 360 11       0.00  
20120720 570700.00 0.041250 360 360 12       0.00   20120710 1293750.00 0.045000
360 360 13       0.00   20120718 991000.00 0.040000 360 360 14       0.00  
20120702 875000.00 0.042500 360 360 15       0.00   20120711 850000.00 0.041250
360 360 16       0.00   20120626 552000.00 0.046250 360 360 17       0.00  
20120705 512000.00 0.041250 360 360 18       0.00   20120622 940000.00 0.041250
360 360 19       0.00   20120718 725000.00 0.046250 360 360 20       0.00  
20120716 756000.00 0.042500 360 360 21       0.00   20120706 600000.00 0.038750
360 360 22       0.00   20120720 469000.00 0.045000 360 360 23       0.00  
20120717 760000.00 0.046250 360 360 24       0.00   20120712 990000.00 0.040000
360 360 25       0.00   20120720 735000.00 0.042500 360 360 26       0.00  
20120809 985000.00 0.046250 360 360 27       0.00   20120802 503750.00 0.042500
360 360 28       0.00   20120824 883000.00 0.040000 360 360 29       500000.00  
20120718 1000000.00 0.038750 360 360 30       0.00   20120802 728000.00 0.042500
360 360 31       0.00   20120712 693750.00 0.045000 360 360 32       250000.00  
20120822 1000000.00 0.042500 360 360 33       46500.00   20120717 710000.00
0.042500 360 360 34       0.00   20120816 675000.00 0.040000 360 360 35      
0.00   20120802 997500.00 0.045000 360 360 36       0.00   20120821 615000.00
0.041250 360 360 37       0.00   20120815 630000.00 0.045000 360 360 38      
0.00   20120824 750000.00 0.042500 360 360 39       0.00   20120830 556000.00
0.045000 360 360 40       0.00   20120821 632000.00 0.043750 360 360

 

  31 32 33 34 35 36 37 38 39 40   First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status 1 20120801 1 0 0   443401.92 0.043750 2216.83 20120901 0 2 20120901 1 0 0
  474260.30 0.043750 2371.11 20120901 0 3 20120701 1 0 0   633324.46 0.045000
3217.45 20120901 0 4 20120901 1 0 0   470400.74 0.042500 2318.27 20120901 0 5
20121001 1 0 0   930000.00 0.042500 4575.04 20120901 0 6 20120901 1 0 0  
898760.04 0.042500 4427.46 20120901 0 7 20120901 1 0 0   960704.17 0.043750
4803.12 20120901 0 8 20120801 1 0 0   704071.62 0.045000 3572.13 20120901 0 9
20120801 1 0 0   572270.05 0.046250 2949.88 20120901 0 10 20120801 1 0 0  
895555.31 0.043750 4483.58 20120901 0 11 20120901 1 0 0   569895.88 0.041250
2765.90 20120901 0 12 20120901 1 0 0   1292046.32 0.045000 6555.24 20120901 0 13
20120901 1 0 0   989572.14 0.040000 4731.19 20120901 0 14 20120801 1 0 0  
873794.49 0.042500 4304.47 20120901 0 15 20120901 1 0 0   848802.36 0.041250
4119.52 20120901 0 16 20120801 1 0 0   551289.45 0.046250 2838.05 20120901 0 17
20120901 1 0 0   511278.59 0.041250 2481.41 20120901 0 18 20120801 1 0 0  
938675.54 0.041250 4555.71 20120901 0 19 20120901 1 0 0   725000.00 0.046250
3727.51 20120901 0 20 20120901 1 0 0   754958.43 0.042500 3719.07 20120901 0 21
20120901 1 0 0   600000.00 0.038750 2821.42 20120901 0 22 20120901 1 0 0  
469000.00 0.045000 2376.35 20120901 0 23 20120901 1 0 0   759021.71 0.046250
3907.46 20120901 0 24 20120901 1 0 0   990000.00 0.040000 4726.41 20120901 0 25
20120901 1 0 0   733987.37 0.042500 3615.76 20120901 0 26 20121001 1 0 0  
985000.00 0.046250 5064.27 20120901 0 27 20120901 1 0 0   503055.96 0.042500
2478.15 20120901 0 28 20121001 1 0 0   881727.75 0.040000 4215.58 20120901 0 29
20120901 1 0 0   998526.80 0.038750 4702.37 20120901 0 30 20121001 1 0 0  
728000.00 0.042500 3581.32 20120901 0 31 20120901 1 0 0   693750.00 0.045000
3515.13 20120901 0 32 20121001 1 0 0   998622.27 0.042500 4919.40 20120901 0 33
20120901 1 0 0   710000.00 0.042500 3492.77 20120901 0 34 20121001 1 0 0  
674027.45 0.040000 3222.55 20120901 0 35 20121001 1 0 0   997500.00 0.045000
5054.19 20120901 0 36 20121001 1 0 0   614133.46 0.041250 2980.60 20120901 0 37
20121001 1 0 0   629170.38 0.045000 3192.12 20120901 0 38 20121001 1 0 0  
748966.70 0.042500 3689.55 20120901 0 39 20121001 1 0 0   555267.83 0.045000
2817.17 20120901 0 40 20121001 1 0 0   631148.89 0.043750 3155.48 20120901 0

 

  41 42 43 44 45 46 47 48 49 50   Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) 1 0                   2 0                   3 0          
        4 0                   5 0                   6 0                   7 0  
                8 0                   9 0                   10 0                
  11 0                   12 0                   13 0                   14 0    
              15 0                   16 0                   17 0                
  18 0                   19 0                   20 0                   21 0    
              22 0                   23 0                   24 0                
  25 0                   26 0                   27 0                   28 0    
              29 0                   30 0                   31 0                
  32 0                   33 0                   34 0                   35 0    
              36 0                   37 0                   38 0                
  39 0                   40 0                  

 

  51 52 53 54 55 56 57 58 59 60   Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                    

 

  61 62 63 64 65 66 67 68 69 70   Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1                 0   2                 0   3                 0   4  
              0   5                 0   6                 0   7                
0   8                 0   9                 0   10                 0   11      
          0   12                 0   13                 0   14                 0
  15                 0   16                 0   17                 0   18      
          0   19                 0   20                 0   21                 0
  22                 0   23                 0   24                 0   25      
          0   26                 0   27                 0   28                 0
  29                 0   30                 0   31                 0   32      
          0   33                 0   34                 0   35                 0
  36                 0   37                 0   38                 0   39      
          0   40                 0  

 

  71 72 73 74 75 76 77 78 79 80   Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date 1   1   0   8.25   0 1   2   1   0   4.25 5.25 6 1   3   1   1   2   15 1  
4   1   0   19.25   10 1   5   2   0   0.25   3 1   6   1   0   2 0.5 7 1   7  
1   1   14   0 1   8   2   1   18   0 1   9   2   1   4 0 0 1   10   1   0   22
0 7 1   11   1   1   14.25   5 1   12   3   0   5 5 0 1   13   1   1   9   9 1  
14   1   0   2.5   0 1   15   1   0   3 3 0 1   16   3   0   24 0 0 1   17   2  
0   20 10 0 1   18   1   0   15 15 0 1   19   2   1   25   1 1   20   1   0   5
11 7 1   21   2   0   5.75 4.75 0 1   22   1   1   18   16 1   23   2   1   8 8
16 1   24   1   0   28.5   4 1   25   1   1   29 2 0 1   26   2   1   6   2 1  
27   1   0   3.25   2 1   28   2   0   17   5.5 1   29   1   0   6   12 1   30  
3   0   0.25 15 2 1   31   1   0   6 0 0 1   32   1   1   19   11 1   33   1   0
  6   4 1   34   3   0   12   0 1   35   1   0   12.75 7 0 1   36   1   0   0  
2.5 1   37   1   1   32   0 1   38   1   0   2 5 2 1   39   2   0   0.75   0 1  
40   1   0   4 10.75 0 1  

 

  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1             761       2             777       3             766       4
            763       5             767       6             756       7        
    775       8             756       9             729       10             745
      11             799       12             767       13             755      
14             788       15             788       16             781       17  
          779       18             800       19             737       20        
    784       21             778       22             799       23            
756       24             804       25             770       26             778  
    27             727       28             792       29             784      
30             776       31             796       32             789       33  
          804       34             772       35             795       36        
    797       37             776       38             761       39            
732       40             769      

 

  91 92 93 94 95 96 97 98 99 100   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy 1                 000000000000   2          
      000000000000   3                 000000000000   4                
000000000000   5                 000000000000   6                 000000000000  
7                 000000000000   8                 000000000000   9            
    000000000000   10                 000000000000   11                
000000000000   12                 000000000000   13                 000000000000
  14                 000000000000   15                 000000000000   16        
        000000000000   17                 000000000000   18                
000000000000   19                 000000000000   20                 000000000000
  21                 000000000000   22                 000000000000   23        
        000000000000   24                 000000000000   25                
000000000000   26                 000000000000   27                 000000000000
  28                 000000000000   29                 000000000000   30        
        000000000000   31                 000000000000   32                
000000000000   33                 000000000000   34                 000000000000
  35                 000000000000   36                 000000000000   37        
        000000000000   38                 000000000000   39                
000000000000   40                 000000000000  

 

  101 102 103 104 105 106 107 108 109 110   Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification 1   6875.00   16138.84   6875.00 23013.84 1 5   2   3797.08
9182.78 0.00 0.00 12979.86 12979.86 1 5   3   27511.12   0.00   27511.12
27511.12 1 4   4   24070.37   0.00   24070.37 24070.37 1 5   5   14583.00 0.00
14583.00 0.00 14583.00 29166.00 1 5   6   22441.62 14166.68 0.00 0.00 36608.30
36608.30 1 5   7   36376.40   0.00   36376.40 36376.40 1 4   8   14000.00   0.00
  14000.00 14000.00 1 4   9   16375.09 0.00 17760.33 0.00 16375.09 34135.42 1 4
  10   42572.92 0.00 0.00 0.00 42572.92 42572.92 1 5   11   15227.67   0.00  
15227.67 15227.67 1 4   12   1712.70 0.00 25205.09 9375.00 1712.70 36292.79 1 5
  13   32901.00   0.00   32901.00 32901.00 1 4   14   23833.34   0.00   23833.34
23833.34 1 5   15   0.00 26599.78 0.00 14635.98 26599.78 41235.76 1 5   16  
17292.83 4931.00 0.00 0.00 22223.83 22223.83 1 5   17   12078.75 0.00 0.00 0.00
12078.75 12078.75 1 5   18   13833.34 10100.00 0.00 0.00 23933.34 23933.34 1 5  
19   40875.91   0.00   40875.91 40875.91 1 4   20   18667.00 11112.00 0.00 0.00
29779.00 29779.00 1 5   21   8333.32 15833.35 3288.63 0.00 24166.67 27455.30 1 5
  22   19483.50 0.00 0.00 0.00 19483.50 19483.50 1 4   23   14825.00 3335.42
0.00 0.00 18160.42 18160.42 1 4   24   31413.33   0.00   31413.33 31413.33 1 5  
25   32635.88 0.00 0.00 0.00 32635.88 32635.88 1 4   26   39861.92 0.00 0.00
0.00 39861.92 39861.92 1 4   27   0.00   9207.26   0.00 9207.26 1 5   28  
22565.59 0.00 0.00 0.00 22565.59 22565.59 1 5   29   38993.06 0.00 0.00 0.00
38993.06 38993.06 1 5   30   8916.60 15000.00 0.00 0.00 23916.60 23916.60 1 5  
31   39583.33 0.00 0.00 0.00 39583.33 39583.33 1 5   32   30170.75 0.00 0.00
0.00 30170.75 30170.75 1 4   33   14242.99 0.00 0.00 0.00 14242.99 14242.99 1 5
  34   27083.33 0.00 25000.00 0.00 27083.33 52083.33 1 5   35   13374.03 6954.16
0.00 0.00 20328.19 20328.19 1 5   36   2072.70 1789.70 6708.29 1583.33 3862.40
12154.02 1 5   37   107145.00 0.00 0.00 0.00 107145.00 107145.00 1 4   38  
8000.05 8000.06 0.00 0.00 16000.11 16000.11 1 5   39   14583.00 0.00 1382.12
132.81 14583.00 16097.93 1 5   40   9533.28 3544.72 0.00 0.00 13078.00 13078.00
1 5  

 

  111 112 113 114 115 116 117 118 119 120   Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1 3   4   40395.30 4311.92 0.1874     61.7447 2 3   4   32823.84 3949.94
0.3043       3 3   4   522933.70 4141.39 0.1505       4 3   4   53882.17 4894.66
0.2033       5 3   4   356571.33 8971.11 0.3076       6 3   4   536790.59
5015.56 0.1370       7 3   4   143028.43 8684.72 0.2387       8 3   4  
560971.01 5996.97 0.4284     100 9 3   4   84950.91 9045.00 0.2650     88.8551
10 3   4   198552.61 11580.43 0.2720       11 3   4   247289.95 6744.70 0.4429  
    12 3   4   3054411.27 15780.40 0.4348     100 13 3   4   501999.89 8389.95
0.2550       14 3   4   92188.27 7802.73 0.3274     100 15 3   4   957805.46
7209.58 0.1748     100 16 3   4   540781.44 9631.36 0.4334     100 17 3   4  
203651.50 3933.76 0.3257     100 18 3   4   521511.54 6912.40 0.2888     100 19
3   4   117949.28 15324.54 0.3749       20 3   4   359651.71 6015.75 0.2020    
  21 3   4   271968.83 10557.14 0.3845     100 22 3   4   271426.96 3249.32
0.1668       23 3   4   99191.25 6944.36 0.3824       24 3   4   840552.00
12184.60 0.3879       25 3   4   179560.80 13185.97 0.4040     100 26 3   4  
108694.04 10442.83 0.2620       27 3   4   64808.92 4279.16 0.4648       28 3  
4   2395376.13 9423.77 0.4176       29 3   4   713701.98 9684.20 0.2484       30
3   4   66487.68 8900.51 0.3721       31 3   4   1532943.62 5374.82 0.1358    
100 32 3   4   167730.40 10408.18 0.3450       33 3   4   237154.31 4863.65
0.3415       34 3   4   560893.20 13113.02 0.2518     100 35 3   4   102287.01
6745.87 0.3318     100 36 3   4   296155.45 5070.97 0.4172       37 3   4  
417011.82 15464.13 0.1443     100 38 3   4   82214.24 5703.16 0.3564       39 3
  4   52445.64 7200.07 0.4473     100 40 3   4   36893.90 4723.22 0.3612     100

 

  121 122 123 124 125 126 127 128 129 130   City State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name 1 NORTHVILLE MI 48168 7 1 555000.00 566000.00 3 20120608   2
FRANKLIN TN 37064 7 1   650000.00 3 20120409   3 ENCINITAS CA 92024 1 1  
1320000.00 3 20120310   4 SCANDIA MN 55073 1 1   725000.00 3 20120518   5
GREENWOOD VILLAGE CO 80111 1 1   1185000.00 3 20120619   6 MOUNTAIN VIEW CA
94040 1 1   1530000.00 3 20120627   7 NEWPORT COAST CA 92657 7 1   1300000.00 3
20120611   8 CANYON COUNTRY CA 91387 7 1 940000.00 1060000.00 3 20120508   9
HOUSTON TX 77055 1 1 765000.00 770000.00 3 20120607   10 MERCER ISLAND WA 98040
1 1   1474000.00 3 20120523   11 VERO BEACH FL 32963 7 1   878000.00 3 20120522
  12 BEVERLY HILLS CA 90210 3 1 1812500.00 1725000.00 3 20120523   13 MANHATTAN
BEACH CA 90266 1 1   2000000.00 3 20120523   14 KEY BISCAYNE FL 33149 1 1
1525000.00 1525000.00 3 20120521   15 MOORPARK CA 93021 7 1 1250000.00
1250000.00 3 20120702   16 MEADOW VISTA CA 95722 7 1 690000.00 760000.00 3
20120606   17 PORTLAND OR 97212 1 1 865000.00 880000.00 3 20120608   18 KIRKLAND
WA 98033 1 1 1175000.00 1175000.00 3 20120521   19 NEWPORT BEACH CA 92660 3 1  
1200000.00 3 20120531   20 LOS ANGELES CA 90046 1 1   945000.00 3 20120525   21
WESTON FL 33327 7 1 950000.00 975000.00 3 20120605   22 SAINT CHARLES MO 63304 7
1   650000.00 3 20120604   23 LOS ANGELES CA 90004 1 1   950000.00 3 20120531  
24 HOUSTON TX 77056 7 1   3550000.00 3 20120607   25 DAVIE FL 33330 7 1
980000.00 1050000.00 3 20120618   26 CARNATION WA 98014 1 1   1280000.00 3
20120724   27 CHICAGO IL 60613 1 1   775000.00 3 20120618   28 BELLEVUE WA 98005
1 1   2500000.00 3 20120620   29 LOS ANGELES CA 90034 1 1   2625000.00 3
20120702   30 BELLEVUE WA 98006 1 1   930000.00 3 20120722   31 TUCSON AZ 85750
7 1 925000.00 930000.00 3 20120619   32 MINNEAPOLIS MN 55436 1 1   1900000.00 3
20120626   33 CUPERTINO CA 95014 1 1   960000.00 3 20120628   34 LINCOLN MA
01773 1 1 1325000.00 1325000.00 3 20120627   35 SAN JOSE CA 95129 1 1 1538000.00
1330000.00 3 20120627   36 PORTLAND OR 97239 4 1   1100000.00 3 20120706   37 LA
QUINTA CA 92253 7 2 900000.00 925000.00 3 20120727   38 SHAVER LAKE CA 93664 7 1
  975000.00 3 20120804   39 SCOTTSDALE AZ 85259 7 1 695000.00 704000.00 3
20120816   40 NORTHVILLE MI 48168 7 1 790000.00 800000.00 3 20120727  

 

  131 132 133 134 135 136 137 138 139 140   Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name 1             0.8000 0.8000 0 0 2             0.8000 0.7306 0 0 3  
          0.4810 0.4810 0 0 4             0.6500 0.6500 0 0 5             0.7848
0.7848 0 0 6             0.5882 0.5882 0 0 7             0.7400 0.7400 0 0 8    
        0.7500 0.7500 0 0 9             0.7500 0.7500 0 0 10             0.6092
0.6092 0 0 11             0.6500 0.6500 0 0 12             0.7500 0.7500 0 0 13
            0.4955 0.4955 0 0 14             0.5737 0.5737 0 0 15            
0.6800 0.6800 0 0 16             0.8000 0.8000 0 0 17             0.5919 0.5919
0 0 18             0.8000 0.8000 0 0 19             0.6041 0.6041 0 0 20        
    0.8000 0.8000 0 0 21             0.6315 0.6315 0 0 22             0.7215
0.7215 0 0 23             0.8000 0.8000 0 0 24             0.2788 0.2788 0 0 25
            0.7500 0.7500 0 0 26             0.7695 0.7695 0 0 27            
0.6500 0.6500 0 0 28             0.3532 0.3532 0 0 29             0.5714 0.3809
0 0 30             0.7827 0.7827 0 0 31             0.7500 0.7500 0 0 32        
    0.6578 0.5263 0 0 33             0.7880 0.7395 0 0 34             0.5094
0.5094 0 0 35             0.7500 0.7500 0 0 36             0.5590 0.5590 0 0 37
            0.7000 0.7000 0 0 38             0.7692 0.7692 0 0 39            
0.8000 0.8000 0 0 40             0.8000 0.8000 0 0

 

  141 142 143 144 145 146 147 148 149 150   Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount 1 0                   2 0                   3 0                   4 0    
              5 0                   6 0                   7 0                  
8 0                   9 0                   10 0                   11 0        
          12 0                   13 0                   14 0                  
15 0                   16 0                   17 0                   18 0      
            19 0                   20 0                   21 0                  
22 0                   23 0                   24 0                   25 0      
            26 0                   27 0                   28 0                  
29 0                   30 0                   31 0                   32 0      
            33 0                   34 0                   35 0                  
36 0                   37 0                   38 0                   39 0      
            40 0                  

 

  151 152 153 154 155 156 157 158 159 160   Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing 1                     2              
      3                     4                     5                     6      
              7                     8                     9                    
10                     11                     12                     13        
            14                     15                     16                    
17                     18                     19                     20        
            21                     22                     23                    
24                     25                     26                     27        
            28                     29                     30                    
31                     32                     33                     34        
            35                     36                     37                    
38                     39                     40                    

 

  161 162 163 164 165 166 167   Brrw - Yrs at in Industry CoBrrw - Yrs at in
Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income
(Salary) Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income
(Commission) 1 12   0.00 20420701 6875.00 0.00 16138.84 2 10 5.25 13784.00
20420801 3797.08 0.00 0.00 3 25   0.00 20420601 27511.12 0.00 0.00 4 25   0.00
20420801 24070.37 0.00 0.00 5 4   0.00 20420901 14583.00 14583.00 0.00 6 19 18
0.00 20420801 22441.62 0.00 0.00 7 32   0.00 20420801 36376.40 0.00 0.00 8 18  
0.00 20420701 14000.00 0.00 0.00 9 4 0 0.00 20420701 16375.09 17760.33 0.00 10
22 0 0.00 20420701 42572.92 0.00 0.00 11 14.25   0.00 20420801 15227.67 0.00
0.00 12 5 5 0.00 20420801 1712.70 0.00 0.00 13 10   0.00 20420801 32901.00 0.00
0.00 14 5   0.00 20420701 23833.34 0.00 0.00 15 20 20 0.00 20420801 0.00 0.00
0.00 16 30 20 0.00 20420701 17292.83 0.00 0.00 17 20 10 0.00 20420801 12078.75
0.00 0.00 18 27 22 0.00 20420701 13833.34 0.00 0.00 19 29   0.00 20420801
40875.91 0.00 0.00 20 11 15 0.00 20420801 18667.00 0.00 0.00 21 10 9 0.00
20420801 8333.32 3288.63 0.00 22 35   0.00 20420801 19483.50 0.00 0.00 23 8 8
0.00 20420801 14825.00 0.00 0.00 24 28.5   0.00 20420801 31413.33 0.00 0.00 25
29 2 0.00 20420801 32635.88 0.00 0.00 26 6   0.00 20420901 39861.92 0.00 0.00 27
10   0.00 20420801 0.00 0.00 9207.26 28 25   0.00 20420901 22565.59 0.00 0.00 29
22   250000.00 20420801 38993.06 0.00 0.00 30 17 20 0.00 20420901 8916.60 0.00
0.00 31 30 0 0.00 20420801 39583.33 0.00 0.00 32 19   250000.00 20420901
30170.75 0.00 0.00 33 16   46500.00 20420801 14242.99 0.00 0.00 34 25   0.00
20420901 27083.33 25000.00 0.00 35 13 7 0.00 20420901 13374.03 0.00 0.00 36 0  
0.00 20420901 2072.70 0.00 0.00 37 32   0.00 20420901 107145.00 0.00 0.00 38 5
12 0.00 20420901 8000.05 0.00 0.00 39 5   0.00 20420901 14583.00 500.00 0.00 40
12 16 0.00 20420901 9533.28 0.00 0.00

 

  168 169 170 171 172 173   Co-Borrower Wage Income (Salary) Co-Borrower Wage
Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0.00 0.00 0.00 Full Two Years Two
Months 2 9182.78 0.00 0.00 Full Two Years Two Months 3 0.00 0.00 0.00 Full Two
Years Two Months 4 0.00 0.00 0.00 Full Two Years Two Months 5 0.00 0.00 0.00
Full Two Years Two Months 6 14166.68 0.00 0.00 Full Two Years Two Months 7 0.00
0.00 0.00 Full Two Years Two Months 8 0.00 0.00 0.00 Full Two Years Two Months 9
0.00 0.00 0.00 Full Two Years Two Months 10 0.00 0.00 0.00 Full Two Years Two
Months 11 0.00 0.00 0.00 Full Two Years Two Months 12 0.00 0.00 0.00 Full Two
Years Two Months 13 0.00 0.00 0.00 Full Two Years Two Months 14 0.00 0.00 0.00
Full Two Years Two Months 15 26599.78 14635.98 0.00 Full Two Years Two Months 16
4931.00 0.00 0.00 Full Two Years Two Months 17 0.00 0.00 0.00 Full Two Years Two
Months 18 10100.00 0.00 0.00 Full Two Years Two Months 19       Full Two Years
Two Months 20 11112.00 0.00 0.00 Full Two Years Two Months 21 15833.35 0.00 0.00
Full Two Years Two Months 22 0.00 0.00 0.00 Full Two Years Two Months 23 3335.42
0.00 0.00 Full Two Years Two Months 24       Full Two Years Two Months 25 0.00
0.00 0.00 Full Two Years Two Months 26 0.00 0.00 0.00 Full Two Years Two Months
27 0.00 0.00 0.00 Full Two Years Two Months 28 0.00 0.00 0.00 Full Two Years Two
Months 29 0.00 0.00 0.00 Full Two Years Two Months 30 15000.00 0.00 0.00 Full
Two Years Two Months 31 0.00 0.00 0.00 Full Two Years Two Months 32 0.00 0.00
0.00 Full Two Years Two Months 33 0.00 0.00 0.00 Full Two Years Two Months 34
0.00 0.00 0.00 Full Two Years Two Months 35 6954.16 0.00 0.00 Full Two Years Two
Months 36 1789.70 0.00 0.00 Full Two Years Two Months 37 0.00 0.00 0.00 Full Two
Years Two Months 38 8000.06 0.00 0.00 Full Two Years Two Months 39 0.00 0.00
0.00 Full Two Years Two Months 40 3544.72 0.00 0.00 Full Two Years Two Months

 



 

 

 



ASF RMBS DISCLOSURE PACKAGE

 



The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 

Field

Number

Field Name Field Description

Type of

Field

Data Type Sample Data Format

When

Applicable?

Valid Values

Proposed

Unique

Coding

Notes 1 Primary Servicer The MERS Organization ID of the company that has or
will have the right to service the loan. General Information Numeric – Integer
2351805 9(7) Always “9999999” if Unknown 2 Servicing Fee—Percentage Aggregate
monthly fee paid to all servicers, stated in decimal form. General Information
Numeric - Decimal 0.0025 9.999999 Loans without flat-dollar servicing fees >= 0
and < 1 Must be populated if Field 3 is Null 3 Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount. General
Information Numeric – Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

<= 999

Must be populated if 2 is Null 4 Servicing Advance Methodology The manner in
which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always “9999999” if Unknown 6
Loan Group Indicates the collateral group number in which the loan falls (for
structures with multiple collateral groups). Use “1” if there is only one loan
group. General Information Text 1A XXXX Always “UNK” if Unknown 7 Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD). General Information
Numeric – Integer TBD TBD Always TBD Details to be provided by Vendor 8
Amortization Type Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99 Always
See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

9 Lien Position A number indicating the loan’s lien position (1 = first lien,
etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown 10 HELOC
Indicator Indicates whether the loan is a home equity line of credit. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric – Integer 9
99 Always See Coding See Appendix A 12 Cash Out Amount Cash Out Amount: [New
Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds] – [Closing
Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash) Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0 13 Total Origination and Discount Points
(in dollars) Amount paid to the lender to increase the lender’s effective yield
and, in the case of discount points, to reduce the interest rate paid by the
borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0 Typically Lines
801 and 802 of HUD Settlement Statement 14 Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations. Loan Type Numeric – Integer 1 99
Always See Coding

0 = No

1 = Yes

99 = Unknown

15 Relocation Loan Indicator Indicates whether the loan is part of a corporate
relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

16 Broker Indicator Indicates whether a broker took the application. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

17 Channel Code indicating the source (channel) from which the Issuer obtained
the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

18 Escrow Indicator Indicates whether various homeownership expenses are paid by
the borrower directly or through an escrow account (as of securitization cut-off
date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of all
associated senior mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position > 1 >=
0 20 Loan Type of Most Senior Lien For non-first mortgages, indicates whether
the associated first mortgage is a Fixed, ARM, Hybrid, or negative amortization
loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages where
the associated first mortgage is a hybrid ARM, the number of months remaining in
the initial fixed interest rate period for the hybrid first mortgage. Mortgage
Lien Info Numeric – Integer 23 999

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

>= 0 22 Neg Am Limit of Most Senior Lien For non-first mortgages where the
associated first mortgage features negative amortization, the maximum percentage
by which the negatively amortizing balance may increase (expressed as a
proportion of the senior lien’s original balance). Mortgage Lien Info Numeric –
Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2 23 Junior Mortgage Balance For first mortgages with subordinate
liens at the time of origination, the combined balance of the subordinate liens
(if known). Mortgage Lien Info Numeric – Decimal 51775.12 9(10).99 If Lien
Position = 1 and there is a 2nd lien on the subject property >= 0 Subject to
Regulatory Confirmation 24 Origination Date of Most Senior Lien For non-first
mortgages, the origination date of the associated first mortgage. Mortgage Lien
Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a 2nd lien on the
subject property “19010101” if unknown 25 Origination Date The date of the
Mortgage Note and Mortgage/Deed of Trust Loan Term and Amortization Type Date
20090914 YYYYMMDD Always “19010101” if unknown 26 Original Loan Amount The
dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit. Loan Term and Amortization Type Numeric – Decimal 150000 9(10).99 Always
>0 27 Original Interest Rate The original note rate as indicated on the mortgage
note. Loan Term and Amortization Type Numeric – Decimal 0.0475 9.999999 Always >
0 and <= 1 28 Original Amortization Term The number of months in which the loan
would be retired if the amortizing principal and interest payment were to be
paid each month. Loan Term and Amortization Type Numeric – Integer 360 999
Always >= 60 29 Original Term to Maturity The initial number of months between
loan origination and the loan maturity date, as specified on the mortgage note.
Loan Term and Amortization Type Numeric – Integer 60 999 Always >0 N/A 30 First
Payment Date of Loan The date of the first scheduled mortgage payment to be made
by the borrower as specified on the mortgage note. Loan Term and Amortization
Type Date 20090914 YYYYMMDD Always “19010101” if unknown N/A 31 Interest Type
Indicator Indicates whether the interest rate calculation method is simple or
actuarial. Loan Term and Amortization Type Numeric – Integer 2 99 Always See
Coding

1= Simple

2 = Actuarial

99 = Unknown

32 Original Interest Only Term Original interest-only term for a loan in months
(including NegAm Loans). Loan Term and Amortization Type Numeric – Integer 60
999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

33 Buy Down Period The total number of months during which any buy down is in
effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

34 HELOC Draw Period The original number of months during which the borrower may
draw funds against the HELOC account. Loan Term and Amortization Type Numeric –
Integer 24 999 HELOCs Only >= 12 and <= 120 35 Scheduled Loan Amount Mortgage
loan scheduled principal balance as of cut-off date. For HELOCs, the current
drawn amount. Loan Term and Amortization Type Numeric – Decimal 248951.19
9(10).99 Always >= 0 36 Current Interest Rate The interest rate used to
calculate the current P&I or I/O payment. Loan Term and Amortization Type
Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1 37 Current Payment Amount
Due Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts). Loan Term and Amortization Type Numeric –
Decimal 1250.15 9(10).99 Always > 0 38 Scheduled Interest Paid
Through Date Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown 39 Current Payment Status Number of payments the borrower
is past due as of the securitization cut-off date. Loan Term and Amortization
Type Numeric – Integer 3 99 Always >= 0 40 Index Type Specifies the type of
index to be used to determine the interest rate at each adjustment. Adjustable
Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only See Coding See Appendix
B 41 ARM Look-back Days The number of days prior to the interest rate adjustment
date to retrieve the index value. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 45 99 ARMs Only >= 0 to <=99 42 Gross Margin The percentage stated on
the mortgage note representing the spread between the ARM Index value and the
mortgage interest rate. The gross mortgage margin is added to the index value to
establish a new gross interest rate in the manner prescribed on the mortgage
note. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.03 9.999999 ARMs Only
>0 and <= 1 43 ARM Round Flag An indicator of whether an adjusted interest rate
is rounded to the next higher ARM round factor, to the next lower round factor,
or to the nearest round factor. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

44 ARM Round Factor The percentage to which an adjusted interest rate is to be
rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1 45 Initial Fixed Rate Period For hybrid ARMs, the period between
the first payment date of the mortgage and the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999 Hybrid ARMs Only
>= 1 to <=240 46 Initial Interest Rate Cap (Change Up) The maximum percentage by
which the mortgage note rate may increase at the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only
>= 0 and <= 1 99=no cap 47 Initial Interest Rate Cap (Change Down) The maximum
percentage by which the mortgage note rate may decrease at the first interest
rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02
9.999999 ARMs Only >= 0 and <= 1 99=no cap 48 Subsequent Interest Rate Reset
Period The number of months between subsequent rate adjustments. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 60 999 ARMs Only >=0 and <= 120 0 = Loan does
not adjust after initial reset 49 Subsequent Interest Rate (Change Down) The
maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap 50 Subsequent
Interest Rate Cap (Change Up) The maximum percentage by which the interest rate
may increase at each rate adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0
and <= 1 99=no cap 51 Lifetime Maximum Rate (Ceiling) The maximum interest rate
that can be in effect during the life of the loan. Adjustable Rate Mortgages
(ARMs) Numeric – Decimal 0.125 9.999999 ARMs Only >= 0 and <= 1 =1 if no ceiling
specified 52 Lifetime Minimum Rate (Floor) The minimum interest rate that can be
in effect during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.015 9.999999 ARMs Only >= 0 and <= 1 If no floor is specified enter
the greater of the margin or 0. 53 Negative Amortization Limit The maximum
amount of negative amortization allowed before recast is required. (Expressed as
a percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2 54
Initial Negative Amortization Recast Period The number of months in which the
payment is required to recast if the loan does not reach the prescribed maximum
balance earlier. Negative Amortization Numeric – Integer 60 999 Negatively
Amortizing ARMs Only >=0 55 Subsequent Negative Amortization Recast Period The
number of months after which the payment is required to recast AFTER the first
recast period. Negative Amortization Numeric – Integer 48 999 Negatively
Amortizing ARMs Only >=0 56 Initial Fixed Payment Period Number of months after
origination during which the payment is fixed. Negative Amortization Numeric –
Integer 60 999 Negatively Amortizing Hybrid ARMs Only >= 0 to <=120 57
Subsequent Payment Reset Period Number of months between payment adjustments
after first payment reset. Negative Amortization Numeric – Integer 12 999
Negatively Amortizing ARMs Only >= 0 to <=120 58 Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period. Negative Amortization Numeric – Decimal 0.075 9.999999
Negatively Amortizing ARMs Only >= 0 and < 1 59 Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap. Negative Amortization Numeric – Decimal 0.075
9.999999 Negatively Amortizing ARMs Only >= 0 and < 1 60 Initial Minimum Payment
Reset Period The maximum number of months a borrower can initially pay the
minimum payment before a new minimum payment is determined. Negative
Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to
<=120 61 Subsequent Minimum Payment Reset Period The maximum number of months
(after the initial period) a borrower can pay the minimum payment before a new
minimum payment is determined after the initial period. Negative Amortization
Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120 62 Option
ARM Indicator An indicator of whether the loan is an Option ARM. Negative
Amortization Numeric – Integer 1 99 ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

63 Options at Recast The means of computing the lowest monthly payment available
to the borrower after recast. Option ARM Numeric – Integer 2 99 Option ARMs Only
N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

64 Initial Minimum Payment The initial minimum payment the borrower is permitted
to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0 65 Current
Minimum Payment Current Minimum Payment (in dollars). Negative Amortization
Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0 66 Prepayment Penalty
Calculation A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term. Prepayment Penalties Numeric –
Integer 12 99 Always See Coding See Appendix C 67 Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

68 Prepayment Penalty Total Term The total number of months that the prepayment
penalty may be in effect. Prepayment Penalties Numeric – Integer 60 999 All
loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”) >0 to <=120 69 Prepayment Penalty Hard Term For hybrid
prepayment penalties, the number of months during which a “hard” prepayment
penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans with Hybrid
Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to <=120 70
Primary Borrower ID A lender-generated ID number for the primary borrower on the
mortgage Borrower Numeric—Integer 123456789 999999999 Always >0   Used to
identify the number of times a single borrower appears in a given deal. 71
Number of Mortgaged Properties The number of residential properties owned by the
borrower that currently secure mortgage loans. Borrower Numeric – Integer 1 99
Always > 0 72 Total Number of Borrowers The number of Borrowers who are
obligated to repay the mortgage note. Borrower Numeric – Integers 2 99 Always >
0 73 Self-employment Flag An indicator of whether the primary borrower is
self-employed. Borrower Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining to
the subject property other than principal and interest (includes common charges,
condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and Amortization
Type Numeric – Decimal 1789.25 9(10).99 Always > 0 75 Length of Employment:
Borrower The number of years of service with the borrower’s current employer as
of the date of the loan. Borrower Qualification Numeric – Decimal 3.5 99.99
Always >=0 99 = Retired, None employment income soure (social security, trust
income, dividends, etc.) 76 Length of Employment: Co-Borrower The number of
years of service with the co-borrower’s current employer as of the date of the
loan. Borrower Qualification Numeric – Decimal 3.5 99.99 If “Total Number of
Borrowers” > 1 >= 0 99 = Retired, None employment income soure (social security,
trust income, dividends, etc.) 77 Years in Home Length of time that the borrower
has been at current address. Borrower Qualification Numeric – Decimal 14.5 99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0 78
FICO Model Used Indicates whether the FICO score was calculated using the
Classic, Classic 08, or Next Generation model. Borrower Qualification Numeric –
Integer 1 99 If a FICO score was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

79 Most Recent FICO Date Specifies the date on which the most recent FICO score
was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score was
obtained “19010101” if unknown Issuers unable to Provide may Rep and Warrant
that the FICO score used for underwriting was not more than 4 months old at the
date of issuance. 80 Primary Wage Earner Original FICO: Equifax Equifax FICO
score for primary borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If a FICO score was obtained >= 350 and <= 850 81 Primary Wage
Earner Original FICO: Experian Experian FICO score for primary borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If a FICO score
was obtained >= 350 and <= 850 82 Primary Wage Earner Original FICO: TransUnion
TransUnion FICO score for primary borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and
<= 850 83 Secondary Wage Earner Original FICO: Equifax Equifax FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850 84 Secondary Wage Earner
Original FICO: Experian Experian FICO score for Co-borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers”
> 1 >= 350 and <= 850 85 Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
86 Most Recent Primary Borrower FICO Most Recent Primary Borrower FICO score
used by the lender to approve the loan. Borrower Qualification Numeric – Integer
720 9999 If a FICO score was obtained >= 350 and <= 850 87 Most Recent
Co-Borrower FICO Most Recent Co-Borrower FICO score used by the lender to
approve the loan. Borrower Qualification Numeric – Integer 720 9999 If “Total
Number of Borrowers” > 1 >= 350 and <= 850 88 Most Recent FICO Method Number of
credit repositories used to update the FICO Score. Borrower Qualification
Numeric – Integer 2 9 If a FICO score was obtained >0 89 VantageScore: Primary
Borrower Credit Score for the Primary Borrower used to approve the loan and
obtained using the Vantage credit evaluation model. Borrower Qualification
Numeric – Integer 720 9999 If a Vantage Credit Score was obtained >= 501 and <=
990 90 VantageScore: Co-Borrower Credit Score for the Co-borrower used to
approve the loan and obtained using the Vantage credit evaluation model.
Borrower Qualification Numeric – Integer 720 9999 If a VantageScore was obtained
AND “Total Number of Borrowers” > 1 >= 501 and <= 990 91 Most Recent
VantageScore Method Number of credit repositories used to update the Vantage
Score. Borrower Qualification Numeric – Integer 2 9 If a Vantage Credit Score
was obtained >0 92 VantageScore Date Date Vantage Credit Score was obtained.
Borrower Qualification Date 20090914 YYYYMMDD If a Vantage Credit Score was
obtained “19010101” if unknown 93 Credit Report: Longest Trade Line The length
of time in months that the oldest active trade line, installment or revolving,
has been outstanding. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Integer 999 999 Always > =0 Subject to Regulatory Confirmation 94 Credit Report:
Maximum Trade Line The dollar amount for the trade line, installment or
revolving, with the largest unpaid balance. For revolving lines of credit, e.g.
credit card, the dollar amount reported should reflect the maximum amount of
credit available under the credit line whether used or not. For a loan with more
than one borrower, populate field based on status for the primary borrower.
Borrower Qualification Numeric – Decimal 339420.19 9(10).99 Always >=0 Subject
to Regulatory Confirmation 95 Credit Report: Number of Trade Lines A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower. Borrower Qualification Numeric –
Integer 57 999 Always >=0 Subject to Regulatory Confirmation 96 Credit Line
Usage Ratio Sum of credit balances divided by sum of total open credit
available. Borrower Qualification Numeric – Decimal 0.27 9.999999 Always >= 0
and <= 1 Subject to Regulatory Confirmation 97 Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent. Borrower Qualification Text 77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0 Blank = Borrower is not known to have
been in bankruptcy 99 Months Foreclosure Number of months since foreclosure sale
date. (Issuers unable to provide this information may rep and warrant that at
least x years—as specified in the loan program— have passed since most recent
foreclosure.) Borrower Qualification Numeric – Integer 12 999 If Borrower has
ever been in Foreclosure >= 0 Blank = Borrower is not known to have been in
foreclosure 100 Primary Borrower Wage Income Monthly base wage income for
primary borrower. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always
>= 0 101 Co-Borrower Wage Income Monthly base wage income for all other
borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total
Number of Borrowers” > 1 >= 0 102 Primary Borrower Other Income Monthly Other
(non-wage) income for primary borrower. (This figure should include net rental
income and be reduced by any net rental loss.) Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0 103 Co-Borrower Other Income Monthly Other
(non-wage) income for all other borrowers. (This figure should include net
rental income and be reduced by any net rental loss.) Borrower Qualification
Numeric – Decimal 9000 9(9).99 If “Total Number of Borrowers” > 1 >= 0 104 All
Borrower Wage Income Monthly income of all borrowers derived from base salary
only. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 105 All
Borrower Total Income Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 106 4506-T
Indicator A yes/no indicator of whether a Transcript of Tax Return (received
pursuant to the filing of IRS Form 4506-T) was obtained and considered. Borrower
Qualification Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with


        o CPA name & phone number shown on the Preparer section of the tax
return
        o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)



108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:



Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)



Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)







109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:



Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:



Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

113 Liquid / Cash Reserves The actual dollar amount of remaining verified liquid
assets after settlement. (This should not include cash out amount of subject
loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always >= 0 114
Monthly Debt All Borrowers The aggregate monthly payment due on other debt
(excluding only installment loans with fewer than 10 payments remaining and
other real estate loans used to compute net rental income-- which is
added/subtracted in the income fields). Borrower Qualification Numeric – Decimal
3472.43 9(9).99 Always >= 0 115 Originator DTI Total Debt to income ratio used
by the originator to qualify the loan. Borrower Qualification Numeric – Decimal
0.35 9.999999 Always >= 0 and >= 1 116 Fully Indexed Rate The fully indexed
interest rate as of securitization cut-off. Borrower Qualification Numeric –
Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1 117 Qualification Method Type of
mortgage payment used to qualify the borrower for the loan. Borrower
Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1 119 City The name of the
city. Subject Property Text New York X(45) Always Unk=Unknown 120 State The name
of the state as a 2-digit Abbreviation. Subject Property Text NY XX Always See
Coding See Appendix H 121 Postal Code The postal code (zip code in the US) where
the subject property is located. Subject Property Text 10022 X(5) Always
Unk=Unknown 122 Property Type Specifies the type of property being used to
secure the loan. Subject Property Numeric – Integer 11 99 Always See Coding See
Appendix D 123 Occupancy Specifies the property occupancy status (e.g.,
owner-occupied, investment property, second home, etc.). Subject Property
Numeric – Integer 4 9 Always See Coding See Appendix E 124 Sales Price The
negotiated price of a given property between the buyer and seller. Subject
Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans Only > 0 125
Original Appraised Property Value The appraised value of the property used to
approve the loan. Subject Property Numeric – Decimal 550000.23 9(10).99 Always >
0 126 Original Property Valuation Type Specifies the method by which the
property value (at the time of underwriting) was reported. Subject Property
Numeric – Integer 8 99 Always See Coding See Appendix F 127 Original Property
Valuation Date Specifies the date on which the original property value (at the
time of underwriting) was reported. (Issuers unable to provide may Rep and
Warrant that the appraisal used for underwriting was not more than x days old at
time of loan closing.) Subject Property Date 20090914 YYYYMMDD Always “19010101”
if unknown 128 Original Automated Valuation Model (AVM) Model Name The name of
the AVM Vendor if an AVM was used to determine the original property valuation.
Subject Property Numeric – Integer 1 99 Always See Appendix I See Appendix I 129
Original AVM Confidence Score The confidence range presented on the AVM report.
Subject Property Numeric – Decimal 0.74 9.999999 If AVM Model Name (Field 127) >
0 >= 0 to <= 1 130 Most Recent Property Value[1] If a valuation was obtained
subsequent to the valuation used to calculate LTV, the most recent property
value. Subject Property Numeric – Decimal 500000 9(10).99 If updated value was
obtained subsequent to loan approval > 0 131 Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F 132 Most Recent Property Valuation
Date Specifies the date on which the updated property value was reported.
Subject Property Date 20090914 YYYYMMDD If updated value was obtained subsequent
to loan approval “19010101” if unknown 133 Most Recent AVM Model Name The name
of the AVM Vendor if an AVM was used to determine the updated property
valuation. Subject Property Numeric – Integer 19 99 If updated value was
obtained subsequent to loan approval See Coding See Appendix I 134 Most Recent
AVM Confidence Score If AVM used to determine the updated property valuation,
the confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1 135
Original CLTV The ratio obtained by dividing the amount of all known outstanding
mortgage liens on a property at origination by the lesser of the appraised value
or the sales price. The value is then truncated to four decimal places.
Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <= 1.5 136
Original LTV The ratio obtained by dividing the original mortgage loan amount on
the note date by the lesser of the mortgaged property’s appraised value on the
note date or its purchase price. The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always >= 0 and <=
1.25 137 Original Pledged Assets The total value of assets pledged as collateral
for the loan at the time of origination. Pledged assets may include cash or
marketable securities. Loan-to-Value (LTV) Numeric – Decimal 75000 9(10).99
Always >=0 138 Mortgage Insurance Company Name The name of the entity providing
mortgage insurance for a loan. Mortgage Insurance Numeric – Integer 3 99 Always
See Coding See Appendix G 139 Mortgage Insurance Percent Mortgage Insurance
coverage percentage. Mortgage Insurance Numeric – Decimal 0.25 9.999999
“Mortgage Insurance Company Name” > 0 >= 0 to <= 1 140 MI: Lender or Borrower
Paid? An indicator of whether mortgage insurance is paid by the borrower or the
lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage Insurance Company
Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage Insurance
Numeric – Integer 8 99 Always See Coding See Appendix G 142 Pool Insurance Stop
Loss % The aggregate amount that a pool insurer will pay, calculated as a
percentage of the pool balance. Mortgage Insurance Numeric – Decimal 0.25
9.999999 Pool MI Company > 0 >= 0 to <= 1 143 MI Certificate Number The unique
number assigned to each individual loan insured under an MI policy. Mortgage
Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown 144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1 145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1 146 Modification Effective Payment Date Date
of first payment due post modification. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown 147 Total Capitalized Amount Amount added to
the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0 148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 149 Pre-Modification
Interest (Note) Rate Scheduled Interest Rate Of The Loan Immediately Preceding
The Modification Effective Payment Date. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.075 9.999999
Modified Loans Only >= 0 to <= 1 150 Pre-Modification P&I Payment Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 2310.57 9(10).99
Modified Loans Only > 0 151 Pre-Modification Initial Interest Rate Change
Downward Cap Maximum amount the rate can adjust downward on the first interest
rate adjustment date (prior to modification) – Only provide if the rate floor is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1 152 Pre-Modification Subsequent Interest Rate Cap Maximum increment the
rate can adjust upward AFTER the initial rate adjustment (prior to modification)
– Only provide if the Cap is modified. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.015 9.999999
Modified Loans Only >= 0 to <= 1 153 Pre-Modification Next Interest Rate Change
Date Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date). Loan Modifications (Pertains only to loans
modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified Loans
Only “19010101” if unknown 154 Pre-Modification I/O Term Interest Only Term (in
months) preceding The Modification Effective Payment Date. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
36 999 Modified Loans Only >= 0 to <= 120 155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0 156 Forgiven Interest Amount The sum total of all interest incurred
and forgiven (as a result of loan modification) over the life of the loan. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 157 Number of
Modifications The number of times the loan has been modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
1 9 Modified Loans Only >= 0 158 Cash To/From Brrw at Closing Indicates the
amount of cash the borrower(s) paid into or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items] Numeric –
Decimal 100000.01 9(10).99 159 Brrw - Yrs at in Industry Number of years the
primary borrower has been working in their current industry Numeric – Decimal
9.9 9.999999 160 CoBrrw - Yrs at in Industry Number of years the co-borrower has
been working in their current industry Numeric – Decimal 8 9.999999 161 Junior
Mortgage Drawn Amount Applicable if the subject loan is a first mortgage. At the
time of origination for the subject loan, the sum of the outstanding balance(s)
for any junior mortgages (HELOCs and closed-end). Numeric – Decimal 100000.01
9(10).99 162 Maturity Date Maturity date of mortgage Date 20420501 YYYYMMDD 163
Primary Borrower Wage Income (Salary) The primary borrower's salary wage income
Numeric – Decimal 10000.44 9(10).99 164 Primary Borrower Wage Income (Bonus) The
primary borrower's bonus wage income Numeric – Decimal 10000.44 9(10).99 165
Primary Borrower Wage Income (Commission) The primary borrower's commission wage
income Numeric – Decimal 10000.44 9(10).99 166 Co-Borrower Wage Income (Salary)
The coborrower's salary wage income Numeric – Decimal 10000.44 9(10).99 167
Co-Borrower Wage Income (Bonus) The coborrower's bonus wage income Numeric –
Decimal 10000.44 9(10).99 168 Co-Borrower Wage Income (Commission) The
coborrower's commission wage income Numeric – Decimal 10000.44 9(10).99 169
Originator Doc Code Documentation Code value as presented by the seller. Text
Full XXXX 170 RWT Income Verification Internal Redwood Derived field. Due
Diligence / Trade Desk derived value indicating the level of primary borrower
asset verification Text 2 Years XXXX 171 RWT Asset Verification Internal Redwood
Derived field. Due Diligence / Trade Desk derived value indicating the level of
primary borrower Income verification Text 2 Months XXXX MH-1 Real Estate
Interest Indicates whether the property on which the manufactured home is
situated is owned outright or subject to the terms of a short- or long-term
lease. (A long-term lease is defined as a lease whose term is greater than or
equal to the loan term.) Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

MH-3 Year of Manufacture The year in which the home was manufactured (Model Year
-- YYYY Format). Required only in cases where a full appraisal is not provided.
Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing Loans Only
1901 = Unavailable MH-4 HUD Code Compliance Indicator (Y/N) Indicates whether
the home was constructed in accordance with the 1976 HUD code. In general, homes
manufactured after 1976 comply with this code. Manufactured Housing Numeric –
Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0 MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-7 Net
Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field MH-5)
minus intangible costs, including: transportation, association, on-site setup,
service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0 MH-8 LTI (Net) The ratio of the loan amount divided by the Net
Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks MH-10 Model Name The model name of the subject property. (To be
applied only in cases where no appraised value/other type of property valuation
is available.) Manufactured Housing Text “DX5-916-X” Char (100) Manufactured
Housing Loans Only (where no appraised value is provided) MH Model name in
double quotation marks MH-11 Down Payment Source An indicator of the source of
the down payment used by the borrower to acquire the property and qualify for
the mortgage. Manufactured Housing Numeric – Integer 2 99 Manufactured Housing
Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan was
made by the community owner, an affiliate of the community owner or the owner of
the real estate upon which the collateral is located. Manufactured Housing
Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan was
made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes 0 = Real Estate
1 = Chattel
99 = Unavailable  



























 

 



 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 



 







 

